DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, 13 and 19 are amended. Claims 1-24 are pending.
 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Response to Arguments
Applicant's arguments, filed on 3/24/2021, with respect to claim 1, 7, 13 and 19 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 7-9, 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khasnabish et al (US. Pub. No. 2006/0239271 Al) in view of Sundaram et al. (US. Pub. No. 2014/0119203A1) in view of Nagapal et al. (US. Pub. No. 2012/0117149 Al) and further in view of Shah et al. (US. Pub. No. 2011/0035498 Al).

Regarding claim 1, Khasnabish discloses a router (See Abstract) comprising:
one or more link utilization managers to determine a link utilization level of each link of the plurality of links of the router (See Par, [15], [38] of Khasnabish for a reference to the link utilization monitors 150 can dynamically monitor and determine the link utilization rates of the access links 140. Thus, the link utilization monitors 150 are able to track current link utilization rates. The monitored link utilization rates are useful for determining link utilization thresholds, which are, in turn, useful for delivering and maintaining QoS levels for data transmissions); and
one or more controllers to dynamically activate or deactivate individual lanes of each of the plurality of links based on the determined link utilization level of each of the plurality of links (See Par. [99] of Khasnabish for a reference to that If link utilization rates exceed the predetermined utilization threshold, additional bandwidth may be activated, and, if link utilization rates are below predetermined minimum thresholds, bandwidth may be deactivated as long as the bandwidth remaining active is sufficient to maintain utilization rates).
Khasnabish does not explicitly disclose a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes; a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router; an interface to communicate with a power supply source, wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit.
 However, Sundaram discloses a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes (See Par. [29], [32], [46] and Fig. 1 & 6 of Sundaram tor a reference to a link 120 that connect the switch 610 to another switch, or to a router 110 or switch 140 of some other type. A plurality of link 120, each comprises a plurality of ports that represents the lanes of each link).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sundaram and Khasnabish. The motivation for combination would be to provide a router that support networks that use multiple path configurations to improve bandwidth and redundancy. (Sundaram; Par. [10]-[15])
The combination of Khasnabish and Sundaram does not explicitly disclose a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router. 
However, Nagapal discloses a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router (See Fig. 1, Par. [29], [32], [50] of Nagapal. for a reference to the power manager 60 communicates with at least one network apparatus 70 that comprises at least one physical link 80 over which data is transmitted in a network, such as an IMS (IP Multimedia Subsystem) enabled network) .
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nagapal, Sundaram and Khasnabish. The motivation for combination would be to provide more energy efficient operations by maintaining a link in a low power state rather than completely powering down in order to ensure clock synchronization and also affect a faster return to being in a full power state. (Nagapal; Par. [47])
, wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit. 
However, Shah discloses an interface to communicate with a power supply source (See Par. [21]-[23], [61] and Fig. 1 of Shah for a reference to the management console 150 may be operable as an interface to communicate the NIC 106 and the power supply 10), wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit (See Par. [67]-[68], [61] and Fig. 1 of Shah for a reference to adjusting the links parameters, including the number of operable ports (lanes) to match the limits of the power cap).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shah, Nagapal, Sundaram and Khasnabish. The motivation for combination would be to improve the system’s performance, by providing an efficient link utilization within the available power limits. (Shah; Par. [67])

Regarding claim 2, the combination of Khasnabish, Sundaram, Nagapal and Shah, specifically Khasnabish discloses wherein all lanes of a link of the plurality of links are to remain active when the link utilization level of the link is greater than a predetermined threshold, and individual lanes of the link are to be deactivated when the link utilization level of the link is below the predetermined threshold (See Par. [99] of Khasnabish for a reference to that If link utilization rates exceed the predetermined utilization threshold, additional bandwidth may be activated, and, if link utilization rates are below predetermined minimum thresholds, bandwidth may be deactivated as long as the bandwidth remaining active is sufficient to maintain utilization rates).

Regarding claim 3, the combination of Khasnabish, Sundaram, Nagapal and Shah, specifically Khasnabish discloses wherein the one or more link utilization managers are to track active lanes in each of the plurality of links to determine the link utilization level (See Par, [15], [38] of Khasnabish for a reference to the link utilization monitors 150 can dynamically monitor and determine the link utilization rates of the access links 140. Thus, the link utilization monitors 150 are able to track current link utilization rates. The monitored link utilization rates are useful for determining link utilization thresholds, which are, in turn, useful for delivering and maintaining QoS levels for data transmissions).

Regarding claim 7, Khasnabish discloses an apparatus comprising: one or more link utilization managers to determine a link utilization level of each link of the plurality of links of the router (See Par, [15], [38] of Khasnabish for a reference to the link utilization monitors 150 can dynamically monitor and determine the link utilization rates of the access links 140. Thus, the link utilization monitors 150 are able to track current link utilization rates. The monitored link utilization rates are useful for determining link utilization thresholds, which are, in turn, useful for delivering and maintaining QoS levels for data transmissions); and
See Par. [99] of Khasnabish for a reference to that If link utilization rates exceed the predetermined utilization threshold, additional bandwidth may be activated, and, if link utilization rates are below predetermined minimum thresholds, bandwidth may be deactivated as long as the bandwidth remaining active is sufficient to maintain utilization rates).
Khasnabish does not explicitly disclose a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes; a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router; wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit.
 However, Sundaram discloses a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes (See Par. [29], [32], [46] and Fig. 1 & 6 of Sundaram tor a reference to a link 120 that connect the switch 610 to another switch, or to a router 110 or switch 140 of some other type. A plurality of link 120, each comprises a plurality of ports that represents the lanes of each link).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sundaram and Khasnabish. The motivation for combination would be to provide a router that support networks that use multiple path configurations to improve bandwidth and redundancy. (Sundaram; Par. [10]-[15])

However, Nagapal discloses a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router (See Fig. 1, Par. [29], [32], [50] of Nagapal. for a reference to the power manager 60 communicates with at least one network apparatus 70 that comprises at least one physical link 80 over which data is transmitted in a network, such as an IMS (IP Multimedia Subsystem) enabled network) .
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nagapal, Sundaram and Khasnabish. The motivation for combination would be to provide more energy efficient operations by maintaining a link in a low power state rather than completely powering down in order to ensure clock synchronization and also affect a faster return to being in a full power state. (Nagapal; Par. [47])
The combination of Khasnabish, Sundaram and Nagapal does not explicitly disclose wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit. 
However, Shah discloses wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit (See Par. [67]-[68], [61] and Fig. 1 of Shah for a reference to adjusting the links parameters, including the number of operable ports (lanes) to match the limits of the power cap).
(Shah; Par. [67])

Regarding claim 8, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 13, Khasnabish discloses a method (See Abstract) comprising: determining a link utilization level of each link of a plurality of links of the router (See Par, [15], [38] of Khasnabish for a reference to the link utilization monitors 150 can dynamically monitor and determine the link utilization rates of the access links 140. Thus, the link utilization monitors 150 are able to track current link utilization rates. The monitored link utilization rates are useful for determining link utilization thresholds, which are, in turn, useful for delivering and maintaining QoS levels for data transmissions);
dynamically activating or deactivating individual lanes of each of the plurality of links based on the determined link utilization level of each of the plurality of links (See Par. [99] of Khasnabish for a reference to that If link utilization rates exceed the predetermined utilization threshold, additional bandwidth may be activated, and, if link utilization rates are below predetermined minimum thresholds, bandwidth may be deactivated as long as the bandwidth remaining active is sufficient to maintain utilization rates) .
Khasnabish does not explicitly disclose a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes; a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router; wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit.
 However, Sundaram discloses a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes (See Par. [29], [32], [46] and Fig. 1 & 6 of Sundaram tor a reference to a link 120 that connect the switch 610 to another switch, or to a router 110 or switch 140 of some other type. A plurality of link 120, each comprises a plurality of ports that represents the lanes of each link).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sundaram and Khasnabish. The motivation for combination would be to provide a router that support networks that use multiple path configurations to improve bandwidth and redundancy. (Sundaram; Par. [10]-[15])
The combination of Khasnabish and Sundaram does not explicitly disclose a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router. 
See Fig. 1, Par. [29], [32], [50] of Nagapal. for a reference to the power manager 60 communicates with at least one network apparatus 70 that comprises at least one physical link 80 over which data is transmitted in a network, such as an IMS (IP Multimedia Subsystem) enabled network) .
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nagapal, Sundaram and Khasnabish. The motivation for combination would be to provide more energy efficient operations by maintaining a link in a low power state rather than completely powering down in order to ensure clock synchronization and also affect a faster return to being in a full power state. (Nagapal; Par. [47])
The combination of Khasnabish, Sundaram and Nagapal does not explicitly disclose wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit. 
However, Shah discloses wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit (See Par. [67]-[68], [61] and Fig. 1 of Shah for a reference to adjusting the links parameters, including the number of operable ports (lanes) to match the limits of the power cap).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shah, Nagapal, Sundaram and Khasnabish. (Shah; Par. [67])

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 19, Khasnabish discloses at least one computer readable storage medium comprising a set of instructions (See Abstract), which when executed by an apparatus, cause the apparatus to:
determining a link utilization level of each link of a plurality of links of the router (See Par, [15], [38] of Khasnabish for a reference to the link utilization monitors 150 can dynamically monitor and determine the link utilization rates of the access links 140. Thus, the link utilization monitors 150 are able to track current link utilization rates. The monitored link utilization rates are useful for determining link utilization thresholds, which are, in turn, useful for delivering and maintaining QoS levels for data transmissions); and
See Par. [99] of Khasnabish for a reference to that If link utilization rates exceed the predetermined utilization threshold, additional bandwidth may be activated, and, if link utilization rates are below predetermined minimum thresholds, bandwidth may be deactivated as long as the bandwidth remaining active is sufficient to maintain utilization rates).
Khasnabish does not explicitly disclose a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes; a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router; an interface to communicate with a power supply source, wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit.
 However, Sundaram discloses a plurality of links to communicate with one or more of processor nodes or external routers, wherein each of the plurality of links includes a plurality of lanes (See Par. [29], [32], [46] and Fig. 1 & 6 of Sundaram tor a reference to a link 120 that connect the switch 610 to another switch, or to a router 110 or switch 140 of some other type. A plurality of link 120, each comprises a plurality of ports that represents the lanes of each link).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sundaram and Khasnabish. The motivation Sundaram; Par. [10]-[15])
The combination of Khasnabish and Sundaram does not explicitly disclose a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router. 
However, Nagapal discloses a power manager, connected to the plurality of links, to receive a power availability limit with respect to the router (See Fig. 1, Par. [29], [32], [50] of Nagapal. for a reference to the power manager 60 communicates with at least one network apparatus 70 that comprises at least one physical link 80 over which data is transmitted in a network, such as an IMS (IP Multimedia Subsystem) enabled network) .
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nagapal, Sundaram and Khasnabish. The motivation for combination would be to provide more energy efficient operations by maintaining a link in a low power state rather than completely powering down in order to ensure clock synchronization and also affect a faster return to being in a full power state. (Nagapal; Par. [47])
The combination of Khasnabish, Sundaram and Nagapal does not explicitly disclose an interface to communicate with a power supply source, wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit. 
However, Shah discloses an interface to communicate with a power supply source (See Par. [21]-[23], [61] and Fig. 1 of Shah for a reference to the management console 150 may be operable as an interface to communicate the NIC 106 and the power supply 10), wherein the individual lanes of each of the plurality of links are to be finely adjusted to closely attain the power limit (See Par. [67]-[68], [61] and Fig. 1 of Shah for a reference to adjusting the links parameters, including the number of operable ports (lanes) to match the limits of the power cap).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shah, Nagapal, Sundaram and Khasnabish. The motivation for combination would be to improve the system’s performance, by providing an efficient link utilization within the available power limits. (Shah; Par. [67])

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

7. 	Claims 4-6, 10-12, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Khasnabish et al in view of Sundaram et al. in view Nagapal et al. in view of Shah et al., and further in view of Ajanovic (US. Pub. No. 2003/0115391 Al).

However, Ajanovic discloses the router further comprising a lane credit manager to assign lane credits to each active lane (See Far, 157], [174], [185]-[86] of Ajanovic for a reference to the concept of a flow control "credit" is introduced, wherein a receiver shares information about (a) the size of the buffer (in credits), and (b) the currently available buffer space with a transmitter. A transmitter implement the conceptual registers (credit consumed, credit limit) for each of the virtual channels which the transmitter will utilize).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic, Shah, Nagapal, Sundaram and Khasnabish. The motivation for combination would be to improve performance characteristics of the switch by maintaining a separate flow control for each of the ports. (Ajanovic; Par. [71])

Regarding claim 5, the combination of Khasnabish, Sundaram, Nagapal and Shah does not explicitly disclose wherein the lane credit manager is to transmit, in response to one or more credit requests, one or more credit notifications to one or more of the plurality of links based on the assigned lane credits; wherein the one or more credit notifications are associated with one or more individual lane activations; receive one or more credit returns from one or more of the plurality of links, wherein the credit returns are associated with one or more individual lane deactivations.
See Far, [175], [176] of Ajanovk for a reference to that upon interface initialization, the register is set to all zeros, and is set to the value indicated in an flow control update message (introduced above) upon message receipt. The credits allocated register maintains a count of the total number of credits granted to the transmitter since initialization), and
receive one or more credit returns from one or more of the plurality of links, wherein the credit returns are associated with one or more individual lane deactivations (See Par, [186] of Ajanovic for a reference to a transmitter implement the conceptual registers (credit consumed, credit limit) for each of the virtual channels which the transmitter will utilize. The transmitter will throttle completions according to the credit available. When accounting for credit use and return, information from different transactions is not mixed within a credit).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic, Shah, Nagapal, Sundaram and Khasnabish. The motivation for combination would be to improve performance characteristics of the switch by maintaining a separate flow control for each of the ports. (Ajanovic; Par. [71])


However, Ajanovic discloses wherein the lane credit manager is to determine the lane credits based on the received power availability limit (See Far, 157], [174], [185]-[86] of Ajanovic for a reference to the concept of a flow control "credit" is introduced, wherein a receiver shares information about (a) the size of the buffer (in credits), and (b) the currently available buffer space with a transmitter. A transmitter implement the conceptual registers (credit consumed, credit limit) for each of the virtual channels which the transmitter will utilize)
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic, Shah, Nagapal, Sundaram and Khasnabish. The motivation for combination would be to improve performance characteristics of the switch by maintaining a separate flow control for each of the ports. (Ajanovic; Par. [71])

Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 22, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 6.



Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chang et al (US. Pub. No. 2006/0290208 A1) discloses a relay switch that is turn on or off based in part on energy detection. 
Valery Sanchez et al. (US. Pub. No. 2017/00179727 A1) discloses power generation system of a multi-converter wind turbine and control method.
Yamada (US. Pub. No. 2011/0228688 A1) discloses a control system, a control device, a composite switch device, and a control method.







	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413